This action was commenced in the district court of Osage county upon eight promissory notes past due and alleged to be unpaid. The answer admitted the execution of the notes, but averred a failure of consideration therefor. At the close of the evidence the court directed the jury to return a verdict for the plaintiff, which was done. The defendants excepted to the order denying a new trial, and perfected an appeal to this court by petition in error and case-made.
The record was filed with the clerk of this court on May 8, 1912, and the cause was regularly submitted October 16, 1914. The plaintiffs in error have not served and filed brief, as required to do by rule 7 (38 Okla. vi, 137 Pac. ix) of this court, nor offered any excuse for not doing so. It has been held many times by this court that under this state of the record the appeal will be presumed to have been abandoned, and should be dismissed.
We, therefore, recommend that this appeal be dismissed for want of prosecution.
By the Court: It is so ordered. *Page 138